Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting 
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-2, 5 & 7-8 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-2, 4 & 6-7 of prior U.S. Patent No.11,141,574.  This is a double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eT D-info-l.jsp.

Claims 10, 12, 13, 14, 15, 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 9, 10, 11, 12 & 14-15 of U.S. Patent No. 11,141,574 in view of Bertrand et al. (U.S. 2005/0092335 A1).

Regarding claim 10, US Patent No. 11,141,574 teaches providing an implanted medical device having a magnetic indicator device coupled to a control valve used to control operation of the implantable medical device; providing a magnetic-based electronic valve reader having a plurality of magnetic sensor devices for use in determining a spatial location and orientation of the magnetic indicator device and an orientation sensing mechanism that is separate from the plurality of magnetic sensor devices; placing the electronic valve reader adjacent to the implantable medical device; measuring changes in the orientation of the electronic valve reader in three dimensional space; measuring a magnetic field strength observed by the electronic valve reader with the plurality of magnetic sensor devices; and determining a sensor value of the control valve. 
US Patent No. 11,141,574 does not teach wherein conducting a taring operation regarding the orientation of the electronic valve reader in three-dimensional space and measuring changes in the orientation of the electronic valve reader in three dimensional space.
Bertrand et al. teach (Figs. 3-4) wherein conducting a taring operation regarding the orientation of the electronic valve reader in three-dimensional space and measuring changes in the orientation of the electronic valve reader in three dimensional space ((see pars. 0039-0046, wherein magnetic field sensors 601-604 contain three separate sensors so as to measure the full, three-dimensional vector magnetic field detected by the module at its location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method taught by US Patent No. 11,141,574 to include the step of taring operation regarding the orientation of the electronic valve reader in three-dimensional space and measuring changes in the orientation of the electronic valve reader in three dimensional space as taught by Bertrand in order to separate the magnetic field required for the measurement from external magnetic interference fields in order to improve sensor accuracy as taught by Bertrand’s pars. 0039-0046.

Regarding claims 12, 13, 14, 15, 18-19, the US Patent No. 11,141,574 teaches the claimed limitations as outlined in the chart below.
This is a provisional nonstatutory double patenting rejection.
Claims of Instant Application
Claims of US Patent No. 11,141,574
Claim 10: A method comprising: providing an implanted medical device having a magnetic indicator device coupled to a control valve used to control operation of the implantable medical device; providing a magnetic-based electronic valve reader having a plurality of magnetic sensor devices for use in determining a spatial location and orientation of the magnetic indicator device and an orientation sensing mechanism that is separate from the plurality of magnetic sensor devices; conducting a taring operation regarding the orientation of the electronic valve reader in three-dimensional space; placing the electronic valve reader adjacent to the implantable medical device; measuring changes in the orientation of the electronic valve reader in three dimensional space; measuring a magnetic field strength observed by the electronic valve reader with the plurality of magnetic sensor devices; and determining a sensor value of the control valve.
Claim 8: A method comprising: providing an implanted medical device having a magnetic indicator device coupled to a control valve used to control operation of the implantable medical device; providing a magnetic-based electronic valve reader having an orientation sensing mechanism; determining an orientation of the electronic valve reader in three-dimensional space with the orientation sensing mechanism; placing the electronic valve reader adjacent to the implantable medical device; measuring a magnetic field strength observed by the electronic valve reader; and determining a sensor value of the control valve; wherein the electronic valve reader includes a processing system; the method further comprising the step of sending digital measurements obtained from the orientation sensing mechanism to the processing system and the step of using the digital measurements to determine the control valve setting; further wherein the processing system is configured to generate a signal to provide an indication of the electronic valve reader to a change in orientation of the housing that is either at or outside of a predetermined angular acceptance window.

Claim 12: The method of claim 10, wherein the method further includes the step of detecting a change in orientation of the electronic valve reader is either at or outside a predetermined angular acceptance window with the orientation sensing mechanism.
Claim 9: wherein the method further includes the step of detecting a change in orientation of the electronic valve reader is either at or outside a predetermined angular acceptance window with the orientation sensing mechanism.
Claim 13: The method of claim 12, the method further comprising the step of providing an indication that the orientation of the electronic valve reader is at or outside of the predetermined angular acceptance window.
Claim 10: The method of claim 9, where method further comprising the step of providing an indication that the orientation of the electronic valve reader is at or outside of the predetermined angular acceptance window.
Claim 14: The method of claim 12, wherein the predetermined angular acceptance window is configured such that the indication is provided before the electronic valve reader will need to be recalibrated in order to determine the device setting.
Claim 11: The method of claim 9, wherein the predetermined angular acceptance window is configured such that the indication is provided before the electronic valve reader will need to be recalibrated in order to determine the device setting.
Claim 15: The method of claim 12, wherein the indication is provided on a display of the electronic valve reader.
Claim 12: wherein the indication is provided on a display of the electronic valve reader.
Claim 18: The method of claim 10, wherein the orientation sensing mechanism is selected from the group consisting of a gyroscope and an accelerometer.
Claim 14: The method of claim 8, wherein the orientation sensing mechanism is selected from the group consisting of a gyroscope and an accelerometer.
Claim 19: The method of claim 10, wherein the step of determining occurs repeatedly throughout the step of placing the electronic valve reader.
Claim 15: The method of claim 8, wherein the step of determining occurs repeatedly throughout the step of placing the electronic valve reader.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-11 & 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertrand et al. (U.S. 2005/0092335 A1).
Regarding claim 1, Bertrand et al. disclose valve reader and magnetic indicator as seen in Figs. 4 & 6, comprising a housing via the outside/frame of 600 having a display 610 of Fig. 6 (see par. 0046); a plurality of magnetic sensor devices 601-604 for use in determining a spatial location and orientation of the magnetic indicator device (see pars. 0046-0047, valve reader 600 is constructed using a display module 610 that is surrounded by a plurality of magnetic field sensor modules 601-604); an orientation sensing mechanism that digitally measures changes in the orientation of the housing (via the sensors would provide information regarding the general orientation of the detected magnetic fields, see pars. 0045, 0047 & 0050); the processing system/module 620 (see claim 1, and par. including at least one processing module 620 of par. 0048) receives magnetic sensor-values from the plurality of magnetic sensor devices and determines a sensor 801-804 value for the implantable medical device (see pars. 0055-0056, wherein the valve 801 so that the orientation of the valve 801 and its corresponding magnetic indicator device 803 independently of the position of the reader).

    PNG
    media_image1.png
    870
    936
    media_image1.png
    Greyscale

 As to claim 7, Bertrand et al. disclose wherein the processing system 412 is configured to utilize digital measurements received from the orientation sensing mechanism regarding the orientation of the housing to determine the setting for the control valve 420 (see par 0035).
As to claim 8, Bertrand et al. disclose wherein the digital measurements 621 relate to changes in a spatial orientation of the electronic valve reader (see par. 0046, wherein the reader 600 also contains an analog-to digital converter module 621 and an combined magnetic field sensor module 611 to electronically process the signals generated by the magnetic field sensor modules 601-604 to obtain digital measurements corresponding the observed magnetic field).
As to claim 9, Bertrand et al. disclose the at least one processing module 412 that receives digital measurements 621 from the orientation sensing mechanism and determines a sensor value  (via the sensors would provide information regarding the general orientation of the detected magnetic fields, see pars. 0045, 0047 & 0050 for the implantable medical device based on both the magnetic sensor values and the digital measurements (see table 1, pars. 0044-0045 & step 1009 of Fig. 10).
Regarding claim 10, Bertrand et al. disclose a method having an implanted medical device as seen in Figs. 3-4 having a magnetic indicator device 600 (see par. 0047 & Fig. 6) coupled to a control valve 420 used to control via computer system operation 430-434 of the implantable medical device 400 of Fig. 4 or 600 of Fig. 6 (see pars. 0036 & 0043); providing a magnetic-based electronic valve reader having a plurality sensor devices for determining a spatial location and orientation of the magnetic indicator device and orientation sensing mechanism that is separate from the plurality of magnetic sensor device (via the sensors would provide information regarding the general orientation of the detected magnetic fields, see pars. 0045, 0047 & 0050), and indicating a device setting of the control valve (see pars. 0027-0028); measuring changes in the orientation of the electronic valve reader in three dimensional space (see par. 0046, wherein magnetic field sensors 601-604 contain three separate sensors so as to measure the full, three-dimensional vector magnetic field detected by the module at its location); measuring a magnetic field strength observed by the electronic valve reader with the plurality of magnetic sensor devices 611 (see par. 0046, wherein the reader 600 also contains an analog-to digital converter module 621 and an combined magnetic field sensor module 611 to electronically process the signals generated by the magnetic field sensor modules 601-604 to obtain digital measurements corresponding the observed magnetic field);  placing the electronic valve reader to the implantable medical device via step 1003-1005 of Fig. 10 (see Fig. 1, claim 16 and par. 0031), and determining a sensor value of the control valve (see table 1, pars. 0044-0045 & step 1009 of Fig. 10).
As to claims 11, Bertrand et al. disclose wherein the electronic valve reader includes a processing system 412; the method further comprising the step of sending digital measurements obtained from the orientation sensing mechanism to the processing system (see claim 1, pars. 0045, 0047 & 0050 wherein at least one processing module 620 of par. 0048) and the step of using the digital measurements to determine the control valve setting (see steps 1001-1009 of Fig. 9, and pars. 0047 & 0049); wherein the digital measurements relate to changes in three-dimensional orientation of the electronic valve reader as the electronic valve reader is placed adjacent the implantable medical device (via the sensors would provide information regarding the general orientation of the detected magnetic fields, see pars. 0045, 0047 & 0050).
As to claim 19, Bertrand et al. disclose wherein the step of determining occurs repeatedly throughout the step of placing the electronic valve reader 600 (see par. 0056, steps 1001-1009 of Fig. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertrand et al. (U.S. 2005/0092335 A1) in view of Strobel et al. (U.S. 2017/0341880 A1).
Bertrand is not understood to explicitly disclose that the orientation sensing mechanism is selected from the group consisting of a gyroscope and an accelerometer. In related art, US 2017/0341880 to Strobel et al. disclose the orientation sensing mechanism is selected from the group consisting of a gyroscope and an accelerometer (see pars 0183 & 0236). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the orientation sensing mechanism taught by Bertrand to be selected from the group consisting of a gyroscope and an accelerometer as taught by Strobel as being not more than predictable use of prior art elements according to established functions.
One would be motivated to make such a modification in order to separate the magnetic field required for the measurement from external magnetic interference fields in order to improve sensor accuracy (see pars. 0121 & 0236).

Examiner’s Note: Claims 1-2, 5, 7-8, 10, 12, 13, 14, 15, 18-19 are rejected under double patenting rejection as set forth above.
The examiner asserts that Bertrand et al. in view of Strobel et al cannot be applied to claims 3-6 & 12-17 for the following reasons:
The limitations of claims 3-6 & 12-17 were allowed in the previous Office Action of Application 15/651,489 now US Patent No. 11,141,574. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/ Group-Art 2866
		September 20, 2022. 

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866